Citation Nr: 0429013	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for hydronephrosis, 
right pyeloplasty.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel
INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued a noncompensable 
rating for hydronephrosis, right pyeloplasty, granted service 
connection for erectile dysfunction, secondary to service-
connected hypertension, with a noncompensable rating, and 
granted entitlement to special monthly compensation based on 
the loss of use of a creative organ.

The veteran appeared before the undersigned Veterans Law 
Judge at a July 2003 Travel Board Hearing in New Orleans, 
Louisiana.

A March 2004 Board decision remanded the appeal to the RO via 
the Appeals Management Center (AMC) for the purpose of 
further evidentiary development.
 

FINDINGS OF FACT

1.  The veteran does not have attacks of colic, does not have 
infection, does not require catheter drainage, and does not 
have any impairment of kidney function.

2.  The veteran does not have a deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
hydronephrosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.115b, Diagnostic Code 7509 (2004).

2.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.115b, Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a May 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send information 
describing any additional evidence, or the evidence itself, 
to the RO, and requested that the veteran tell the RO about 
any additional information or evidence he wanted VA to try to 
get for him.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The VCAA notice was provided by the RO in May 2001, 
approximately 8 months prior to the original decision on the 
issues on appeal, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
Moreover, the veteran has been afforded VA medical 
examinations in August 2001 and April 2004 in connection with 
his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Service connection has been granted for hydronephrosis, right 
pyeloplasty, effective April 1980, with a noncompensable 
rating; hypertension effective January 1981, with a 10 
percent rating; and erectile dysfunction, effective May 2000, 
with a noncompensable rating.  In addition, special monthly 
compensation has been awarded for loss of use of a creative 
organ, effective May 2000.  The rating for hypertension was 
increased to 20 percent, effective November 2000.  

In August 2001 the veteran received a VA urology examination 
with respect to his service-connected hydronephrosis, status 
post right pyeloplasty.  Although the veteran had no pain at 
the time of the examination, he complained of a dull, achy 
pain on the right side, off and on, and also complained of 
erectile dysfunction.  The veteran reported voiding in a good 
stream with no dysuria and no hesitancy, no incontinence, no 
recurrent tract infections, no renal colic or bladder stones, 
no acute nephritis, anti-diabetic diet, no invasive or 
noninvasive procedures, and no need for catheterization.

Physical examination found no indications of edema, no 
residuals of genitourinary disease, normal testicles, normal 
palpation of penis, normal spermatic cord and epididymis, 
normal sensation and reflexes, normal peripheral pulses, and 
no fistulas.  CBC test was normal.  Urinalysis was negative.  
PSA test was 1.0.  SMA-7 was within normal limits.

The diagnosis was status post right ureteropelvic junction 
(UPJ) obstruction; status post pyeloplasty; erectile 
dysfunction secondary to hypertension on medication.

A July 2002 air contrast barium enema found no persistent 
spasm, with no constrictive lesion, no constant filling 
defect or obstruction identified, and no gross abnormalities.

An August 2002 ultrasound of the kidneys was performed.  The 
kidneys were normal in size.  Echogenic, poorly shadowing 
foci were seen in the lower pole region of the right kidney 
and were identified as "likely small renal calculi."  No 
other focal renal abnormality or evidence of renal 
obstruction was identified.

A November 2002 clinical note reflects that the veteran was 
on testosterone replacement therapy and that after a 
testosterone injection he got an adequate erection, felt 
good, but effects start to wear off after three days.  Viagra 
helped in attaining a semi-erection.  The veteran denied any 
hematuria, hesitancy, or urgency.

A February 2003 clinical note reflects that the veteran had 
been on hormone replacement for approximately six years and 
is able to get a semi-erection but unable to maintain it.

A July 2003 colon cancer screen found small internal 
hemorrhoids in the rectum and two small 3 mm polyps in the 
sigmoid.

Numerous clinic notes for the period May 2000 through July 
2003 reflect ongoing treatment for hypogonadism, including 
prescriptions for Viagra and testosterone injections, with 
mixed results.

At a July 2003 Travel Board Hearing, the veteran said he had 
a urinary problem consisting of occasional leakage, 
difficulty getting started and difficulty stopping, and the 
need to go to the bathroom three to four times every night.  
He said he was told his prostate was enlarged.  With respect 
to his erectile dysfunction, he noted he was on Viagra and 
his hypertension affected his erectile dysfunction.  

In April 2004 the veteran received a VA genitourinary 
examination with respect to his service-connected 
hydronephrosis, status post right pyeloplasty.  The veteran 
complained of a dull ache off and on in the area of the 
incision for his right pyeloplasty, not colic in nature.  The 
veteran reported no radiation of the pain, that the pain did 
not increase with fluid intake, that he voided in good 
stream, did not require catheterization, dilation or drainage 
procedures, did not have incontinence, and that he did not 
have urinary tract infections, renal colic, bladder stones or 
acute nephritis, but did have nocturia times three to four.  
The veteran further reported that his usual occupation and 
daily activities were not affected, that he was not on diet 
or drug therapy, that he had not had any invasive or 
noninvasive procedures, that he was not on any drug therapy 
for his kidneys, that he had impotence, and that vaginal 
penetration and ejaculation was not possible even with the 
use of Viagra, testosterone injections, and prostate gland 
injections.

Inspection of the penis, testicles, epididymis, and spermatic 
cord revealed them all to be within the normal range.  No 
testicular atrophy was found.  Sensation reflex and 
peripheral pulses were normal.  PSA was 0.72, creatinine was 
1, BUN was 7, and electrolytes were normal.  Urinalysis was 
negative.  An intravenous pyelogram
showed no evidence for obstruction or hydronephrosis.

Diagnoses were ureteropelvic junction obstruction status post 
pyeloplasty, no evidence for hydronephrosis, and erectile 
dysfunction, most likely secondary to hypertension 
medication.

Legal Criteria

The 1945 Schedule for Rating Disabilities (Schedule) is used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The basis of disability evaluations is the ability of the 
body as a whole, or of an organ of the body, to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of the disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Although the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the increase in the initial disability rating is at 
issue, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

Hydronephrosis is rated under Diagnostic Code 7509.  Symptoms 
of only an occasional attack of colic, which is not infected 
and does not require catheter drainage, are evaluated as 10 
percent disabling.  Frequent attacks of colic requiring 
catheter drainage warrant a 20 percent evaluation.  Frequent 
attacks of colic with infection (pyonephrosis) and impairment 
of kidney function warrant a 30 percent evaluation.  Severe 
symptoms are rated as renal dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2004).

When an unlisted condition is encountered, it may be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Pursuant to Diagnostic Code 7522, penis deformity with loss 
of erectile power is evaluated as 20 percent disabling.  The 
20 percent rating is the only compensable rating assignable 
under that diagnostic code.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2004).

Analysis

The veteran contends that his residual symptoms associated 
with his service-connected disabilities support the 
assignment of increased ratings for hydronephrosis and penis 
deformity with loss of erectile power.  In particular, he 
believes his hydronephrosis should be rated under renal 
dysfunction as his service-connected hypertension aggravates 
his hydronephrosis. 

With respect to his service-connected hydronephrosis, right 
pyeloplasty, the veteran seeks an increase from a 
noncompensable rating.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO has rated the veteran under Diagnostic Code 7509.  
Renal calculi, also known as nephrolithiasis, are rated under 
Diagnostic Code 7508, and merit a 30 percent rating when 
there are recurrent stone formations requiring diet therapy, 
drug therapy, and/or invasive or non-invasive procedures more 
than two times per year. In all other cases, they are to be 
rated under the Diagnostic Code 7509 (hydronephrosis). 

Although an August 2002 report of an ultrasound of the 
kidneys includes a notation of "likely small renal calculi" 
of the right kidney, there is no evidence of treatment, and 
no other focal renal abnormality or evidence of renal 
obstruction has subsequently been identified.

The evidence does not show current renal calculi, or that 
diet therapy is required, or that drug therapy is required, 
or that procedures to alleviate stones have ever been 
performed.  Accordingly, there is no basis to evaluate the 
veteran's hydronephrosis under Diagnostic Code 7508. 

An August 2001 urology examination and an April 2004 
genitourinary examination both included the veteran's denial 
of any renal colic, bladder stones, acute nephritis, or the 
need for catheterization, dialysis, invasive or noninvasive 
procedures, or diet or medication therapy.  The April 2004 
examination found no evidence of hydronephrosis.  Without 
evidence of even an occasional attack of colic, an award of a 
10 percent disability rating cannot be made.  38 C.F.R. § 
4.115b, Diagnostic Code 7509.

In sum, a review of the medical evidence does not reveal 
increased nephrological symptomatology.  There is no evidence 
of hydronephrosis or attacks of colic. There is no evidence 
of infection or evidence that catheter drainage is required. 
There is no evidence of impaired kidney function.  Given the 
aforementioned findings, a compensable rating is not 
warranted under either Diagnostic Code 7508 or 7509.  

The Board has also considered the possibility that rating the 
veteran's disability under another diagnostic code may 
warrant a higher rating.  A review of the medical evidence, 
however, discloses that the evidence is insufficient to 
warrant a compensable rating based on renal dysfunction, 
voiding dysfunction, urinary frequency, obstructed voiding or 
urinary tract infections (see 38 C.F.R. §§ 4.115, 4.115b) or 
any other symptomatology as provided for under Diagnostic 
Codes 7500-7542 (2004).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).

There is no specific disability rating for impotence, and the 
RO has evaluated this service-connected disability by analogy 
as penis deformity under 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  38 C.F.R. § 4.20.  The Board can find no other 
diagnostic code that would be more appropriate in rating the 
veteran's disability. There is no evidence that he has had 
removal of half or more of his penis, such that would warrant 
consideration under Diagnostic Codes 7520 or 7521, 
respectively.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.

As the veteran has appealed the rating assigned at the time 
of the grant of service-connection, a staged rating is 
permissible.  Under Diagnostic Code 7522, two distinct 
elements are required for a compensable rating:  penile 
deformity and loss of erectile power.  During numerous VA 
examinations, outpatient visits, and his Travel Board 
hearing, the veteran has repeatedly complained of impotence.  
Specifically, he has denied the ability to have an erection, 
vaginal penetration, and ejaculation. 

The evidence of record, however, also reflects that the 
veteran's penis, testicles, epididymis, and spermatic appear 
consistently normal on examination.  

The purpose of the prior March 2004 Board remand was to 
afford the veteran a VA examination in order to obtain 
sufficient evidence to apply the rating criteria in 
evaluating his service-connected disabilities.  The April 
2004 medical examination clearly revealed no penis deformity, 
nor has any prior examination or any clinic note of record.

Because the medical evidence does not reflect that the 
veteran suffers from both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for impotence.  Furthermore, the 
veteran has already been awarded special monthly compensation 
under 38 U.S.C.A. § 1114, subsection (k), 38 C.F.R. § 
3.350(a), due to loss of use of a creative organ.

It is noted that there is no other diagnostic code that 
provides for a compensable rating for loss of erectile power, 
and evaluation under any other diagnostic code would not 
result in a compensable rating.  See 38 C.F.R. § 4.115b.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for increase must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for hydronephrosis, right 
pyeloplasty, is denied.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



